Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 9/14/2021 has been entered.  Claims 1-7 are pending.  Claim 3 has been amended by applicant.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The 35 USC 112 rejection is withdrawn in view of applicant’s amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2013/0241694) in view of Soloway (US 2016/0017640).
Regarding claim 1, Sharma discloses an electronic lock for selectively locking a barrier to a surrounding structure (electronic door lock 100 locking controlling access to a room/ building in title, abstract, fig 2, para 0037,0039,) the electronic lock comprising:
 a locking bolt (a front view of a bolt is shown on the thin side surface of the door 101 in fig 2 and a side view of the bolt is shown on the left in Fig. 4A);
 a housing comprising metallic material (metal escutcheons 122 and 132 in fig 2, para 0011), wherein the housing comprises a through-hole through which the locking bolt can pass (bolt passes through a hole in the metallic housing in fig 2); and
a wireless communication module (electronic door lock includes a printed circuit board with a transceiver fig 5c, para 0065);
wherein the housing comprises a cut-out forming a slot antenna (slot antenna including slots 910 and 911 formed by cutting the metal escutcheon in fig 9A-9H, para 0073), wherein the wireless communication module is connected to the housing and thus the slot antenna transceiver 687 connected to antennas using cable 885 in fig 8, para 0057).

Soloway discloses an analogous art electronic door lock (title, abstract) with an antenna 250 located on latch edge 133 of door 110 (fig 1-6, para 0017, 0022-0029, 0033-0034, 0038).   The antenna 250 may be a planar antenna flush with a door surface (par 0027) and is connected to control unit 118 with housing 200 and access control device 112 for wireless communication (figs 1-6, par 0017, 0022, 0026, 0033, 0037-0038) to control lock 120 with bolt/deadbolt (para 0004, 0017-0019, claim 9, 19).  These devices may be part of one unit to reduce the components (para 0033-0038) and the antenna is at the latch edge (para 0022-0029) corresponding to the housing through which the locking bolt can pass.  This provides the advantage of an the antenna on an interior facing door surface so as to be invisible, or relatively not noticeable, allowing transmission in the gap between the door 110 and door jamb/frame 139 and to resist damage, vandalism and tampering (para 0006-0009, 0026-0028, 0038)
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Sharma, the wherein the slot antenna is formed on the same surface of the housing through which the locking bolt can pass in view of Soloway disclosing latch edge antenna location for the advantage of an the antenna on an interior facing door surface so as to be invisible, or relatively not noticeable, allowing transmission in the gap between the door and door jamb/frame to resist damage, vandalism and tampering.

Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising a controller provided within the housing, in view of Sharma disclosing a microcomputer or processor in the EDL 500 housing/escutcheon to control communication and unlock determination (fig 5C, para 0059-0065) and/or Soloway disclosing a control unit 118 in housing 200 to control communication and unlock determination (abstract, 0017, 0019, 0025-0027, 0030-0033).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the wireless communication module is provided within the housing in view of Sharma disclosing transceiver in the housing EDL 500 housing/escutcheon to communicate with Ekeys (fig 5C, para 0056, 0060,0065) and/or 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the housing is provided with a protective cover, at least on the side comprising the slot antenna in view of Sharma disclosing a radome to cover and protect the antenna slots (para 0011, 0027, 0073) and/or Soloway disclosing a cover to protect the antenna and/or bend in with the surface in abstract, para 0022-0025, 0027, 0030-0034.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2013/0241694) and Soloway (US 2016/0017640) as applied above in view of Zhang (US 2019/0089185).
The combination applied above does not expressly disclose meandering shape nor quarter wavelength.
Zhang discloses an analogous art electronic door lock (electronic door lock in last line of para 0032) with slot antenna in conductive housing (title, abstract, para 0067).  The invention is directed to wireless power transmission and also includes wireless data transmission including WiFi, Bluetooth, NFC… in para 0032, 0038, 0043.  The antenna may be different shapes including straight or meandering and the antenna may have a length of half wavelength or quarter wavelength to cover the desired frequency bands (par 0067).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the effective length of the slot antenna is about a quarter of a wavelength of radio signals intended to be transmitted or received using the antenna in view of Zhang disclosing quarter wavelength as obvious choice of antenna length to cover the desired frequency band.
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant submits that the combination of Sharma and Soloway results in improper hindsight. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  
Applicant argues that Sharma is concerned with a solution for hands-free electronic keys, i.e. keys that are carried by a user (e.g. in a bag or pocket) but does not need to be physically presented to the lock for access control. See Sharma at para. [0039].  This is achieved in the system of Sharma by employing two directional antennas to determine distance and direction between the lock and the key. See Id. at paras. [0006] thru [0008] as well as the independent claims. The use of two directional antennas is required in Sharma to support the determination of distance and direction between the lock and key. Soloway, on the other hand, presents only a single antenna, which in one embodiment is provided on latch edge of a door.  See Soloway Figs. 1-6 and para. [0028]. This suggested antenna position is incompatible with the solution of Sharma, because positioning either one of the two antennas of Sharma as suggested by Soloway would prevent the determination of direction by that antenna, which is a central feature of Sharma. Even placing one of the two antennas from Sharma on the latch edge as suggested by Soloway would seriously reduce the ability to determine direction that is fundamental to the operation of the system disclosed in Sharma. In other words, if the system in Sharma were modified as suggested by the Examiner and according to the teachings of Soloway, then the system of Sharma would fail to operate as intended. Such a modification cannot be held obvious since the Examiner has the advantage of hindsight based on Applicant's current invention. Accordingly, Applicant respectfully submits that Sharma cannot be modified as proposed by the Examiner and according to the teachings of Soloway to render claim 1 obvious and, therefore, submits that the rejection of claim 1 under 35 U.S.C. § 103 should be reconsidered and withdrawn. 

Applicant’s argument is not persuasive because Sharma is not limited to two antennas directed inside and outside, respectively.  Sharma can include three or more antennas (par 0010, claim 4), including antennas transmitting through the door and/or directed to the side (edge) of the EDL (para 0063-0064, x-axis in figs 4A-5B).  Further 
 Applicant argues that Sharma Teaches Away From the Claimed Invention.  A reference that "teaches away" from a given combination may negate a motivation to modify the prior art to meet the claimed invention. Ormco Corp. v. Align Technology, Inc., 463 F.3d 1299, 1308 (Fed. Cir. 2006). A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. Ormco, 463 F.3d at 1308 (citing In re Kahn, 441 F.3d 977, 990 (Fed. Cir. 2006)).   Applicant further submits that the Examiner's reliance on Sharma to support an obviousness rejection is improper as Sharma discloses a system that teaches away from the claimed electronic lock. 

Applicant’s argument is not persuasive because Sharma does not teach away from the combination.  Sharma is not limited to two antennas directed inside and outside, respectively, rather Sharma discloses three or more antennas (par 0010, claim 4), including antennas directed to the side (edge) of the EDL (para 0063-0064, x-axis in figs 
Applicant argues that the Examiner correctly indicates that a difference between Sharma and independent claim 1 is that "Sharma does not expressly disclose wherein the slot antenna is formed on the same surface as the housing through which the locking bolt can pass." See Office Action at page 4. Applicant agrees with the Examiner's finding and submits that Sharma does not disclose such a feature because forming a slot antenna on the same surface of the housing as recited in claim 1 would frustrate the manner in which the system of Sharma operates. Specifically, if an antenna in Sharma were positioned as recited in claim 1 (e.g., as a slot antenna formed on the same surface of the housing through which the locking bolt can pass), then the system of Sharma would no longer be able to accurately determine direction as required in Sharma. The structure of the housing would interfere with the desired operations of the antenna disclosed in Sharma, which is precisely why Sharma does not disclose the antenna being formed on the same surface of the housing through which the locking bolt can pass. 
 
Applicant’s argument is not persuasive because an antenna positioned as taught by Soloway would not interfere with the operation of Sharma.  Sharma discloses three or more antennas (par 0010, claim 4), including antennas directed to the side (edge) of the EDL (para 0063-0064, x-axis in figs 4A-5B).  Further Soloway is not limited to only one antenna, but discloses a second antenna (para 0033).  A slot antenna formed on the same surface as the housing through which the locking bolt can pass would not frustrate the manner in which the system of Sharma operates, rather Sharma actually teaches various antenna orientations, including a side oriented antenna.  Further, in response to applicant's argument that an antenna positioned as disclosed in the Soloway Patent cannot be bodily incorporated into one of two antennas disclosed in the Sharma Patent, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed 
Because Sharma teaches toward the claimed invention, the Examiner submits that the reliance on Sharma and Soloway to support an obviousness rejection of claim 1 is proper. Applicant has not presented any arguments regarding the further limitations of the dependent claims.  Therefore, the 35 USC 103 rejections are proper for the reasons stated by the examiner in the rejections and in the response to arguments.  The rejection is made FINAL.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/22/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683